The appellant has presented an abstract of record but no argument. The plaintiff has filed amendment to abstract and argument. Though this cause was tried by equitable proceedings and though the appellant might have had the cause triable here anew he might also have appealed for the correction of errors. Jordan v. Wimer, 45 Iowa 65; Hutchinson v. Wells, 67 Iowa 430. The decree appealed from is presumed to be correct. It is not for the Court to assume the functions of counsel and search the record for errors. By failing to file brief and argument the appellant is presumed to have abandoned his appeal. Raynor v. Raynor, 77 Iowa 282; DeVore v. Adams, 68 Iowa 385. — Affirmed.
FAVILLE, C.J., and EVANS, KINDIG, and GRIMM, JJ., concur.